Exhibit 10.24

 

UNIT PURCHASE AGREEMENT

THIS AGREEMENT dated as of the 6th day of December, 2019, by and between Star
Group, L.P., a Delaware limited partnership (hereinafter referred to as
“Purchaser”), and Cat Rock Capital Management LP, a Delaware limited partnership
(hereinafter referred to as “Seller”).

Statement of Facts:

A.Seller is the beneficial owner of common units of limited partnership interest
of Purchaser (the “Common Units”).

B.Purchaser desires to purchase 631,104 Common Units (the “Units) from Seller
and Seller desires to sell the Units to Purchaser under the terms and conditions
set forth herein below.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties agree and stipulate as follows:

1.Purchase and Sale.  Purchaser shall purchase (the “Purchase”) the Units from
Seller and Seller shall sell the Units to Purchaser for the price and upon the
other terms set forth herein.

2.Purchase Price.  Purchaser shall pay Seller $9.40 per Unit for a total
purchase price for the Units of $5,932,377.60 (the “Purchase Price”).

3.Closing.  Closing shall occur on the 9th day of December 2019 (the “Closing
Date”), at the offices of Star Group, L.P., (9 West Broad Street Street-Suite
310, Stamford, CT 06902.

4.Delivery and Payment for Units. On the Closing Date, Purchaser shall wire the
Purchase Price to Seller in accordance with written wire transfer instructions
provided to Purchaser by Seller on or before the Closing Date. Upon receipt of
the Purchase Price, Seller shall deliver the Units to Purchaser electronically
through DTC in accordance with written instructions provided by Purchaser to
Seller on or before the Closing Date.

5.Representations and Warranties of Seller.  Seller hereby represents and
warrants to Purchaser as follows: (i) upon receipt of the Purchase Price as
provided in this Agreement, Seller will deliver good and valid title to the
Units, free and clear from all liens, claims and encumbrances of any nature
whatsoever, other than any liens, claims and encumbrances created by Purchaser,
(ii) the execution, delivery and performance of this Agreement has been duly
authorized by all necessary action on the part of Seller and this Agreement has
been duly executed and delivered on behalf of Seller, and (iii) Seller has the
power and authority to execute, deliver and perform this Agreement.

6.Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants to Seller as follows:

(a)Power; Due Authorization; Binding Agreement.  Purchaser is a limited
partnership duly organized, validly existing and in good standing under the laws
of its

 



--------------------------------------------------------------------------------

jurisdiction of organization.  The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of
Purchaser and Purchaser has the full power and authority to execute and deliver
this Agreement, to perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  This Agreement has been duly
executed and delivered on behalf of Purchaser and constitutes a valid and
binding agreement of Purchaser.

(b)No Conflicts.  The execution and delivery of this Agreement by Purchaser does
not, and the performance of the terms of this Agreement by Purchaser will not,
(i) contravene or conflict with any certificate of limited partnership, limited
partnership agreement or any other similar organizational documents of
Purchaser, (ii) require Purchaser to obtain the consent or approval of, or make
any filing with or notification to, any governmental body, agency or official of
any country or political subdivision of any country, including any federal,
national, supranational, state, provincial, local or other government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body (“Governmental Authority”),
other than any required filing under U.S. federal securities laws, (iii) require
the consent or approval of any other person pursuant to any agreement,
obligation or instrument binding on Purchaser or its properties and assets, (iv)
conflict with or violate any law, rule, regulation, order, judgment or decree
applicable to Purchaser or pursuant to which any of its assets are bound or (v)
violate any other agreement to which Purchaser is a party.

(c)Material Non-Public Information.  To its knowledge, Purchaser has not
provided any material non-public information regarding Purchaser to Seller that
has not been disclosed to the public prior to the date hereof.

(d)Accredited Investor.  Purchaser is an “accredited investor” as that term is
defined under Securities and Exchange Commission Regulation D.

(e)Acquisition of the Units for Own Account.  Purchaser is acquiring the Units
for its own account and not with a view to, or for resale in connection with,
any distribution or public offering thereof within the meaning of the Securities
Act of 1933, as amended.

(f)Private, Negotiated Transaction.  Purchaser is aware and hereby acknowledges
that the purchase and sale of the Units and the transactions contemplated by
this Agreement are being made in a private, negotiated transaction between the
parties.

(g)No Reliance.  Purchaser hereby acknowledges and agrees that Seller has not
made any representation or warranty, express or implied, regarding any aspect of
the transactions contemplated by this Agreement except as explicitly set forth
in this Agreement, and Seller is not relying on any representation or warranty
not contained in this Agreement.

7.Securities Law Representations, Warranties, Covenants, and Releases.  In
connection with the Purchase, Seller hereby represents, warrants and agrees as
follows:

(a)Purchaser has informed Seller that Purchaser possesses non-public information
(the “Non-Public Information”) concerning Purchaser, including, without
limitation, with respect to Purchaser’s results of operations and financial
condition as of and for its first

2

--------------------------------------------------------------------------------

fiscal quarter ending December 31, 2019, and Purchaser is precluded from
disclosing such information to Seller (the “Non-Disclosure”);

(b)the Non-Public Information may be indicative of a value of the Units that is
higher than the purchase price reflected in the Purchase;

(c)Seller is an experienced and sophisticated investor that would qualify as an
“accredited investor” as defined in Rule 501 of Regulation D and Seller is
knowledgeable in trading equity securities and understands the disadvantage to
which Seller is subject on account of the disparity of information as between
Purchaser and Seller;

(d)Seller is not relying on any representations, warranties or disclosure from
Purchaser or any person acting on Purchaser’s behalf in connection with the
Purchase;

(e)Seller acknowledges that Purchaser is relying on this Agreement in purchasing
the Units and would not purchase the Units in the absence of this Agreement; and

(f)Seller hereby waives, releases and forever discharges Purchaser from and
against any and all claims, demands, causes of action and liabilities
whatsoever, whether known or unknown, both at law and at equity, that it may
have against Purchaser on account of the Non-Disclosure, including, without
limitation, under Federal and state securities laws, including Section 10(b) or
Rule 10b-5 of the Securities Exchange Act of 1934, as amended.

8.Further Assurances.  Purchaser and Seller shall execute and deliver any
further documents of whatsoever nature which may be reasonably necessary to
effectuate and consummate the transaction set forth in this Agreement.

9.Survival.  The representations and warranties contained in this Agreement
shall survive indefinitely.

10.Applicable Law.  This Agreement shall be subject to and governed by the laws
of the State of New York without regard to conflicts of law principles other
than Section 5-1401 of the New York General Obligations Law.

11.Binding Effect.  This Agreement shall bind the parties hereto, their legal
representatives, their successors and assigns.

12.Counterparts and Facsimiles.  This Agreement may be executed by facsimile
and/or electronic signature and/or in multiple counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same document.

13.Entire Agreement.  This Agreement constitutes the entire Agreement among the
parties with respect to the subject matter hereof and supersedes all other prior
and contemporaneous agreements or representations and understandings.

14.Severability.  If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall

3

--------------------------------------------------------------------------------

not affect any other provision hereof and all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
essential economic or legal substance of the transactions contemplated hereby is
not affected.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

15.Modification.  No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties.

16.Waiver.  No waiver of any of the provisions of this Agreement shall be
deemed, or will constitute, a waiver of any other provision, whether or not
similar, nor will any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver.

[Signature Page Follows]




4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

PURCHASER:

STAR GROUP, L.P.

By Kestrel Heat, LLC, general partner

 

 

By: /s/ Richard F. Ambury

Name:Richard F. Ambury

Title:  Chief Financial Officer

 

 

 

SELLER:

CAT ROCK CAPITAL MANAGEMENT, LP

 

 

 

By: /s/ Andrew Flinn

Name:Andrew Flinn

Title: Chief Financial Officer

 

 

5